Citation Nr: 0728177	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  01-08 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1986 to May 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

A videoconference hearing was initially held before a 
different Veterans Law Judge (VLJ) in September 2003.  That 
VLJ then remanded the claim for further development in May 
2004.  Later in 2004 the case was transferred to the 
Albuquerque, New Mexico, RO because the veteran had relocated 
there.  As the original VLJ subsequently left the Board, the 
claim was remanded again in April 2006 to afford the veteran 
an opportunity to have a Travel Board hearing before a new 
VLJ.  That hearing was held before the undersigned in April 
2007; a transcript of the hearing is of record.  



FINDINGS OF FACT

1.  A right ear hearing loss disability became manifest in 
service and has continued to the present.

2.  The veteran had a pre-existing left ear hearing loss 
disability upon entry into service.

3.  There is no explicit finding of record that the increase 
in severity of the veteran's left ear hearing loss during 
service was due to natural progress.  

4.  The evidence of record does not lead to the undebatable 
conclusion that the veteran's hearing loss was not aggravated 
by his active military service. 



CONCLUSIONS OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

The veteran's DD Form 214 shows that he served in the Air 
Force.  His primary military occupational specialty (MOS) was 
Material Storage and Distribution Journeyman and he served in 
support of Operation Desert Shield/Storm form August 1990 to 
May 1994.  

Service medical records reveal that the veteran entered 
service with some level of bilateral hearing loss.  On July 
1986 entrance examination audiological testing, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
20
LEFT
15
15
30
30
30

A December 1986 audiogram appeared to show similar findings 
to the July 1986 testing. 

The veteran's hearing was tested again in July 1993, a little 
less than a year prior to separation.  Audiometry revealed 
that puretone thresholds (in decibels) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
30
35
LEFT
15
25
35
30
35
  
Postservice March 1995 Air Force Reserve audiological testing 
revealed that puretone thresholds (in decibels) were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
35
40
LEFT
15
25
30
30
30

A January 2000 private audiogram was not certified for VA 
rating purposes.  However, according to the accompanying 
report, pure tone audiometry revealed mild to moderate high 
frequency sensorineural hearing loss in the right ear and 
mild high frequency hearing loss in the left ear.  The 
examiner noted that the loss was consistent with confirmed 
causes of noise induced loss. 

A May 2000 U.S. Customs memorandum showed that the veteran 
was turned down for employment as an Aviation Enforcement 
Officer in part because he did not meet the minimum job 
related hearing requirements.  These requirements included 
hearing that did not exceed 30 decibels in either ear at the 
500, 1000 and 2000 frequency range. 

In his May 2001 Notice of Disagreement the veteran contended 
that his hearing loss was incurred due to the nature of his 
work in the military.  Being a supply specialist he was 
constantly around diesel forklifts, warehouse tugs and other 
machinery that had high noise levels.  Most of the machinery 
was driven inside of the warehouse at times and being that 
the warehouse was a closed environment, it made the noise 
even greater.  Other duties included delivering parts to the 
flight line where there would be a range of aircrafts with 
their engines running, producing a high level of noise.  

At the September 2003 Board hearing the veteran's testimony 
reiterated his contentions regarding noise exposure in 
service.  He also indicated that after he left service he did 
not have any significant noise exposure.  

On February 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
40
LEFT
10
20
30
35
40

The diagnosis was bilateral mild, gradually sloping 
sensorineural hearing loss.  After reviewing the claims 
folder the examiner opined that the veteran's hearing loss 
was not caused by or the result of noise during military 
service.  The examiner based his opinion on the test results 
from December 1986, which showed a mild hearing loss in both 
ears and results from July 1993 and December 2004, which also 
showed a mild hearing loss in both ears.  The examiner found 
that the veteran's hearing was essentially unchanged between 
1986 and 2004, so loss could not be the result of noise 
exposure during military service since the veteran had the 
loss prior to military service. 

At his April 2007 hearing the veteran testified that when he 
separated from service in 1994 he had felt like his hearing 
had gotten worse.  His significant other at the time would 
stand behind him and say something and he would not be able 
to hear what she said.  

III.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 11101131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Sensorineural hearing loss (an organic disease of the nervous 
system) is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West, 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §  
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





IV.  Analysis

At the outset the Board notes that given the veteran's Air 
Force MOS and hearing testimony regarding his duties during 
service, and given the lack of any evidence that the veteran 
was not exposed to a significant degree of noise in service, 
the Board will concede that he did experience acoustic trauma 
in service.  

Right ear

The veteran's July 1986 entrance audiological testing did not 
show a hearing loss disability in the right ear by VA 
standards.  See 38 C.F.R. § 3.385 (2006).  When he was later 
tested in July 1993, less than one year before separation, 
the results did show a hearing loss disability by VA 
standards as the auditory thresholds for the frequencies of 
2000, 3000 and 4000 Hertz were all 26 decibels or greater.  
Id.  Consequently, given that the most recent February 2005 
VA audiological testing showed that the veteran continues to 
have such hearing loss disability and given the absence of 
any evidence that the veteran's hearing suddenly improved 
prior to his May 1994 separation, the evidence clearly 
demonstrates that a right ear hearing loss disability became 
manifest during the veteran's military service and has 
continued to the present.  Accordingly, service connection 
for right ear hearing loss is warranted.    

Left ear

The veteran clearly had a pre-existing hearing loss 
disability in the left ear as the July 1986 entrance 
audiological testing showed disability by VA standards, with 
auditory thresholds greater than 26 decibels at the 
frequencies of 2000, 3000 and 4000 Hertz.  Id.  Consequently, 
in determining whether left ear hearing loss is eligible for 
service connection, the Board's analysis is limited to 
whether such disability was aggravated by service.  In that 
regard, the Board finds that the July 1993 audiological 
testing less than one year from separation did show an 
increase in severity of the veteran's hearing loss (albeit a 
minor one) as compared with the July 1986 entrance findings.  
Thus, as there is no explicit finding of record that this 
increase was simply due to the natural progress of the 
veteran's hearing loss, the veteran is entitled to a 
presumption that his pre-existing hearing loss was aggravated 
by service and there must be clear and unmistakable evidence 
to rebut this presumption.  38 U.S.C.A. § 1153; 38 C.F.R. §  
3.306.

The subsequent evidence of record does not clearly and 
unmistakably establish that the veteran's left ear hearing 
loss was not aggravated by service.  The February 2005 VA 
audiological examination certainly presents highly probative 
evidence to this effect as the examiner found that the 
veteran's hearing was essentially unchanged between 1986 and 
2004.  In making this finding, however, the examiner did not 
specifically account for the specific increase in puretone 
thresholds shown in the July 1993 examination as opposed to 
the July 1986 entrance examination.  Rather, he more 
generally indicated that all testing of record had shown just 
a mild hearing loss.  Thus, although his opinion is grounded 
in medical expertise and entitled to substantial weight, the 
lack of any specific explanation of the July 1993 puretone 
threshold increases prevents the opinion from rising to the 
level of clear and unmistakable (i.e. obvious or manifest) 
evidence of non-aggravation.  

Arguably, the March 1995 audiological findings (which were 
not noted by the February 2005 VA examiner) could also be 
considered evidence of non-aggravation because they actually 
show an improvement in hearing acuity as compared to the July 
1993 results.  As the March 1995 results do show a slight 
increase in puretone thresholds (and thus worsening of 
hearing acuity) as compared with July 1986 entrance results, 
however, they do not constitute clear and unmistakable 
evidence of non-aggravation as they still leave open a clear 
possibility that the veteran's left ear hearing was 
negatively affected by acoustic trauma incurred in service.  
Furthermore, the report accompanying the January 2000 
audiogram can be seen as supportive evidence of such 
aggravation as it noted that the veteran's hearing loss was 
consistent with confirmed causes of noise induced loss and 
there is no evidence that the veteran had any significant 
noise exposure pre or post service.  

In summary, the evidence of record does not lead to the 
undebatable conclusion that the veteran's left ear disability 
was not aggravated by service.  Thus, the evidence of non-
aggravation is not clear and unmistakable and the presumption 
of aggravation is not rebutted.  Accordingly, service 
connection for left ear hearing loss on the basis of 
aggravation during service is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
James L. March    
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


